*240ORDER
These appeals are before the Court on petition for review by the employer, Bromine Division, Drug Research, Inc., and intervening petition for review by the union, UAW, and on application of the National Labor Relations Board for enforcement of its order issued against the employer on June 18, 1976, and reported at 224 NLRB No. 177. The pertinent facts are contained in the decision and order of the Board.
After considering the briefs and oral argument, the Court concludes that the decision of the Board is supported by substantial evidence on the record considered as a whole.
Accordingly, it is ORDERED that the order of the Board be and hereby is enforced.